As filed with the Securities and Exchange Commission onApril 19, 2012 Registration No. 333-166275 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Post-Effective Amendment No.3 to FORM S-1 Registration Statement Under The Securities Act of 1933 iTrackr Systems, Inc. (Exact name of Registrant as specified in its charter) Florida 05-0597678 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandardIndustrial ClassificationCodenumber) (I.R.S.Employer IdentificationNo.) 1191 E. Newport Center Drive, Suite PH-D Deerfield Beach, FL 33442 (888) 505-9796 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) John Rizzo Chairman iTrackr Systems, Inc. 1191 E. Newport Center Drive, Suite PH-DDeerfield Beach, FL 33442 (888) 505-9796 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Joel D. Mayersohn 350 East Las Olas Boulevard, Suite 1150 Fort Lauderdale, FL 33301 (954) 462-4150 (954) 462-4260 (Facsimile) Approximate date of commencement of proposed sale to the public: From time to time after the Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement number for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x EXPLANATORY NOTE This post-effective amendment no. 3 amends a registration statement on Form S-1/A (No. 333-166275) originally relating to 19,629,893 shares of class common stock, no par value per share, and/or specified warrants and options of iTrackr Systems, Inc. that may be issued from time to time by certain shareholders. That registration statement was declared effective by the Securities and Exchange Commission on February 10, 2011, and was amended by post-effective amendment no. 2 which was declared effective on August 26, 2011. The purpose of this post-effective amendment no. 3 is to update No. 2 filed on August 23, 2011 and the information set forth in the prospectus in that registration statement. CALCULATION OF REGISTRATION FEE Amounttobe registered (1) Proposedmaximum offeringprice(2) Amountof registration fee Common Stock, no par value $ Common Stock, underlying $0.05 option $ Common Stock, underlying $0.10 option $ Common Stock, underlying $0.25 option $ Common Stock, underlying $0.10 warrant $ Common Stock, underlying $0.40 warrant $ (1) Pursuant to Rule 416, this Registration Statement also covers such additional securities that may be issuable as a result of stock splits, stock dividends and similar transactions. Includes 4,207,500 shares issuable upon the exercise of options and warrants. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended. “The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date asthe Commission acting pursuant to said section 8(a), may determine.” The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS April, 2012 19,629,893 Shares of Common Stock iTrackr Systems, Inc. This prospectus relates solely to resale of up to an aggregate of 19,629,893 shares of common stock of iTrackr Systems, Inc., including 4,207,500 shares of common stock underlying options and warrantsissued by iTrackr Systems, Inc., by the Selling Stockholders identified in the section entitled “Selling Stockholders” on page 30 of this prospectus or their transferees. For additional information, you should refer to the section entitled “Plan of Distribution” on page63 of this prospectus. We will not receive any proceeds from the sale or other disposition of the shares of common stock covered hereby by the Selling Stockholders. However, we will receive the exercise price of the options if the options are exercised for cash. All expenses of registration incurred in connection with this offering are being borne by us, but all selling and other expenses incurred by the selling stockholders will be borne by the selling stockholders. You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. You should consider carefully the risks that we have described in “Risk Factors” beginning on page 3 before deciding whether to invest in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful and complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2012 TABLE OF CONTENTS Page Part I – Information Required in Prospectus Prospectus Summary 1 Risk Factors 3 Information Regarding Forward-Looking Statements 14 Market and Industry Data 15 Use of Proceeds 15 Dividend Policy 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Business 26 Legal Proceedings 34 Management 34 Executive Compensation 38 Selling Stockholders 41 Security Ownership of Certain beneficial Owners and Management 52 Certain Relationships and Related Party Transactions 53 Description of Capital Stock 53 Plan of Distribution 57 Legal Matters 59 Experts 60 Where You Can Find More Information 60 Consolidated Financial Statements and Footnotes of iTrackr Systems, Inc. For the Years Ended December 31, 2011 and 2010 61 You should rely only on the information contained in this prospectus or contained in any free writing prospectus filed with the Securities and Exchange Commission, or SEC. We have not authorized anyone to provide you with information different from that contained in this prospectus. The Selling Stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale or other disposition of our common stock. Dealer Prospectus Delivery Obligation Until 90 days after the effective date of this Prospectus, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. PROSPECTUS SUMMARY This summary highlights selected information more fully described elsewhere in this prospectus. You should read the following summary together with the entire prospectus, including the more detailed information regarding us and the common stock being sold in this offering and our financial statements and the related notes appearing elsewhere in this prospectus. You should carefully consider, among other things, the matters discussed in the section entitled “Risk Factors” beginning on page 2 before deciding to invest in our common stock. Unless otherwise stated or the context requires otherwise, references in this prospectus to “we,” “our,” “us,” “Must Haves” “iTrackr” or the Company refer to iTrackr Systems, Inc., and its subsidiary. Corporate History We were incorporated in the State of Wyoming on May 10, 2006 to develop, market and commercialize a product and inventory search application through a social networking site designed to leverage the best of Internet and mobile technologies. On November 27, 2007 we adopted Articles of Merger to merge iTrackr, the Wyoming corporation with and into iTrackr, Inc., a Florida corporation. On December10, 2009, we entered into a Plan of Merger with Must Haves, Inc. which closed on January 12, 2010 pursuant to which (i) we received an aggregate of 17,875,695 shares, or 93.5% of Must Haves, Inc. common stock, and (ii) Must Haves, Inc. assumed 6,555,000 options and warrants of iTrackr, which are exercisable at prices from $0.01 to $0.40. On March 9, 2010, we amended our Articles of Incorporation with the State of Florida to change our name to iTrackr Systems, Inc., which more appropriately reflects the nature of our underlying business. On July 12, 2011, iTrackr Systems, Inc. acquired 100% of the issued and outstanding membership interests (the “Units”) of RespondQ, LLC, a Florida limited liability company.The purchase price for the Units was an aggregate of five million (5,000,000) shares of restricted common stock of the Company and promissory notes in the aggregate principal amount of $100,000.The purchase consideration for the RespondQ Units was approximately $2,480,000 million, which consisted of the notes and the fair value of 5 million issued shares of iTrackr Systems, Inc. common stock. Overview We are an emerging ecommerce software and services company. In 2006, we began development of an online search application for retailers and consumers and launched www.iTrackr.com, a social networking website designed to enable consumers the ability to search for products and services at brick-and-mortar retail stores on location-based, and inventory-available basis, within their geographic communities. During 2011 and into 2012, iTrackr.com has evolved into a two-way, deal platform that allows local and national merchants and individual consumers to share pertinent purchase preference information with the goal of increasing merchant sales and consumer satisfaction. In 2009, we acquired online customer support software from ChatStat, which enables us to provide retailers with a support and sales tool for agents with the goal of increasing transactional business. In 2011, we acquired RespondQ, LLC. Through our RespondQ chat communications platform, the Company offers a comprehensive suite of real-time, live interaction tools designed to allow our customers the information they need while interacting with potential purchasers, including our proprietary chat application, live web statistics, live visitor engaging, live web analytics and real time support ticketing for both enterprise and single site users. We serve customers primarily in North America in a variety of industries with a particular emphasis on ecommerce markets. 1 For the years ended December 31, 2011 and 2010, the Company had a net loss of $877,604 and $1,002,638, respectively.From inception to December 31, 2011, we have incurred an accumulated deficit of $4,972,696.As a result, our auditor has issued an uncertainty paragraph about our ability to continue as a going concern in their 2011 and 2010 audit report stating the Company has suffered recurring losses and has yet to generate an internal cash flow that raises substantial doubt about our ability to continue as a going concern. Our principal executive offices are located at 1191 E. Newport Center Drive, Suite PH-D, Deerfield Beach, FL 33442, and our telephone number is (561) 962-4111. Our website address is http://www.iTrackr.com and http://www.RespondQ.com. Information on or accessed through our websites is not incorporated into this prospectus and is not a part of this prospectus. The Offering Common Stock offered by selling shareholders: 19,629,893 shares of common stock, consisting of 9,215,054 (1) shares issued upon debt conversion, 4,207,500shares underlying options and warrants, 6,010,984 related to shares issued for services rendered, and 196,355 shares purchased for cash. Common Stock outstanding prior to Offering: Common Stock outstanding after this Offering: 24,527,497 (2) Use of Proceeds: We will not receive any proceeds from the sale of shares in this offering by the selling stockholders. However, we will receive proceeds from the exercise of the options and warrants if the options and warrants are exercised for cash Risk Factors: You should carefully consider the information set forth in this prospectus and, in particular, the specific factors set forth in the “Risk Factors” section beginning on page 2 of this prospectus before deciding whether or not to invest in shares of our common stock. 9,215,054 of a total 11,083,002 shares of common stock issued upon the conversion of debt is being offered under this prospectus: a. 5,526,192 shares of common stock were issued on August 21, 2007 in exchange for $110,524 of principle and interest converted at an exercise price of $0.02 per share. b. 985,169 shares of common stock were issued on August 21, 2007 in exchange for $98,517 of principle and interest converted at an exercise price of $0.10 per share. c. 729,052 shares of common stock were issued on August 21, 2007 in exchange for $182,263 of principle and interest converted at an exercise price of $0.25 per share. d. 1,386,322 shares of common stock were issued on April 28, 2010 in exchange for $270,000 of principle and interest converted at an exercise price of $0.195 per share. e. 121,332 shares of common stock were issued on July 30, 2010 in exchange for $42,466 of principle and interest converted at an exercise price of $0.35 per share. f. 2,334,935 shares of common stock were issued on April 28, 2010 in exchange for $1,167,468 of principle and interest converted at an exercise price of $0.50 per share. The number of outstanding shares after the offering is based upon 20,319,997 shares outstanding as of March 31, 2011 and assumes the full exercise of all warrants with respect to which the underlying shares are being registered pursuant to the registration statement of which this prospectus forms a part. The number of shares of common stock outstanding after this offering excludes 3,402,833 shares of common stock available for future issuance under certain agreements, including options issued to our Chairman, John Rizzo to purchase 2,000,000 shares of common stock, options issued to JK Porto to purchase 55,000 shares of common stock, options issued to Mark Whitney to purchase 337,500 shares of common stock, options issued to Michael Uhl, a director to purchase 300,000 shares of common stock, options issued to David Baesler, a director to purchase 405,000 shares of common stock,options issued to Ramesh Anand to purchase 200,000 shares of common stock,a warrant to Maplehurst Investment Group, a former creditor, to purchase 36,000 shares of common stock, warrant to American Capital Ventures, a former creditor, to purchase 56,000 shares of common stock and a warrant to Jason Lyons, a former creditor, to purchase 13,333 shares of common stock. 2 RISK FACTORS You should carefully consider the risks described below before making a decision to buy our common stock. If any of the following risks actually occurs, our business, financial condition and results of operations could be harmed. In that case, the trading price of our common stock could decline and you might lose all or part of your investment in our common stock. You should also refer to the other information set forth in this prospectus, including our financial statements and the related notes. Risks Related to Our Business Because there is doubt about our ability to continue as a going concern, an investor may lose all of his investment in our company. Our auditor’s report for the year ending December 31, 2011 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Since our sole officer and director may be reluctant or unable to loan or advance additional capital to the Company, we believe that if we do not raise additional capital, we may be required to suspend or cease the implementation of our business plans. iTrackr has a history of losses and may not be able to generate sufficient net revenue from its business in the future to achieve or sustain profitability. iTrackr has incurred losses since inception. iTrackr’s revenues largely come from interactive chat services and software licensing fees. iTrackr’s primary expenses relate to personnel, website development and maintenance, professional and stock based compensation and exceed revenues.iTrackr’s consolidated financial statements have been prepared assuming that iTrackr will continue as a going concern.Successful transition to profitable operations is dependent upon obtaining a level of sales adequate to support the Company’s cost structure.The Company has suffered recurring losses resulting in a stockholders’ deficit of approximately $4,972,696 and a working capital deficiency of $1,307,926 as of December 31, 2011.Historically, the Company has been able to finance operations from the capital obtained through the issuance of convertible debt.Management intends to continue to finance the operations of the Company through future cash flows from operations and future financings.However, iTrackr’s expenses are expected to increase as it incurs additional costs increasing operational infrastructure. There is no assurance that iTrackr will be able to obtain sufficient financing (or financing on acceptable terms) or earn sufficient revenues to generate positive cash flow and attain profitability. iTrackr’s cash on hand and anticipated near term sales may be insufficient to fund operations for the next 12 months. As of December 31, 2011 our cash balance was $130,139.We believe that approximately $60,000 per month or $720,000 will be required to cover our cash outflows for the next 12 months.Our current cash balance and anticipated near term sales may be insufficient meet this requirement.As a result our management continues to work diligently to secure additional sales and either debt or equity based financing for which we are currently in discussions. In the event no outside funding is achieved Mr. Rizzo, our CEO will provide personal funds as needed to fund our required minimum cash outflows. During 2011 and 2010, Mr. Rizzo loaned the Company $0 and $41,500, respectively. Mr. Rizzo is an accredited investor and has committed to fund up to an additional $250,000. If iTrackr is unable to fund its operations and capital expenditures, iTrackr may not be able to continue to develop and market its products and services which would have a material adverse effect on its business. iTrackr has experienced significant negative cash flow since its inception. In order to fund iTrackr’s operations and capital expenditures, iTrackr may be required to incur borrowings or raise capital through the sale of debt or equity securities. The Company’s ability to borrow or access the capital markets for future offerings may be limited by its financial condition at the time of any such offering as well as by adverse market conditions resulting from, among other things, general economic conditions and contingencies and uncertainties that are beyond our control. iTrackr’s failure to obtain the funds for necessary future capital expenditures would limit its ability to develop and market its services and could have a material adverse effect on our business, results of operations and financial condition. 3 iTrackr is dependent upon key personnel whose loss may adversely impact iTrackr’s business. iTrackr depends on the expertise, experience and continued services of its senior management employees, especially John Rizzo, its founder, Chairman, Chief Executive Officer and Chief Financial Officer, and Jeremy Brooks, its President.Both Mr. Rizzo and Mr. Brooks have acquired specialized knowledge and skills with respect to iTrackr and its operations and most decisions concerning the business of iTrackr will be made or significantly influenced by them. iTrackr does not maintain life insurance with respect to Mr. Brooks and Rizzo.The loss of Mr. Brooks and Rizzo or other senior management employees, or an inability to attract or retain other key individuals, could materially adversely affect the Company.The Company seeks to compensate and incentivize its key executives, as well as other employees, through competitive salaries and bonus plans, but there can be no assurance that these programs will allow iTrackr to retain key or hire new employees.As a result, if Mr. Brooks and Rizzo were to leave iTrackr, the Company could face substantial difficulty in hiring qualified successors and could experience a loss in productivity while any such successors obtain the necessary training and experience.In January, 2011, iTrackr extended its existing employment agreement with Mr. Rizzo through January 5, 2013.There can be no assurance that a successor employment agreement will be entered into with Mr. Rizzo or that the terms of their employment agreements will be sufficient to retain Mr. Rizzo. There is no employment agreement between the Company and Mr. Brooks. iTrackr’s management systems and personnel may not be sufficient to effectively manage its growth. iTrackr’s growth strategy involves expanding its customer base amongst online retailers in need of a chat software and/or services solution. Achieving iTrackr’s growth strategy is critical in order for its business to achieve economies of scale and to achieve profitability.Any condition that would deny, limit or delay its ability to manage and support existing accounts, as well as market to new customers in the future will constrain iTrackr’s ability to grow. There can be no assurance that iTrackr will be able to successfully expand its business in its highly competitive environment, and if iTrackr fails to do so, its business could be harmed. Expansion of iTrackr’s business will also strain its existing management resources and operational, financial and management information systems to the point that they may no longer be adequate to support its operations, requiring iTrackr to make significant expenditures in these areas. There can be no assurance that iTrackr will be able to develop such additional systems or procedures to accommodate its future expansion on a timely basis, and the failure to do so could harm its business. Our businesses depend on a strong brand, and if we are not able to maintain and enhance our brand, or if we receive unfavorable media coverage, our ability to expand our base of subscribers and merchants will be impaired and our business and operating results will be harmed. We believe that the brand identity that we have developed will contribute significantly to the success of our business. We also believe that maintaining and enhancing the "RespondQ" and "iTrackr" brands are critical to expanding our customer base. Maintaining and enhancing our brand may require us to make substantial investments and these investments may not be successful. If we fail to promote and maintain our brands, or if we incur excessive expenses in this effort, our business, operating results and financial condition will be materially and adversely affected. We anticipate that, as our market becomes increasingly competitive, maintaining and enhancing our brand may become increasingly difficult and expensive. Maintaining and enhancing our brand will depend largely on our ability to be a group buying leader and to continue to provide reliable, trustworthy and high quality deals, which we may not do successfully. Unfavorable publicity or consumer perception of our website(s), applications, practices or service offerings, or the offerings of our merchants, could adversely affect our reputation, resulting in difficulties in recruiting, decreased revenue and a negative impact on our customer base. As a result, our business, financial condition and results of operations could be materially and adversely affected. 4 Our services are subject to payment-related risks. For certain payment methods, including credit and debit cards, we pay interchange and other fees, which may increase over time and raise our operating costs and lower our profit margins.We rely on third parties to provide payment processing services, including the processing of credit cards, debit cards and it could disrupt our business if these companies become unwilling or unable to provide these services to us.We are also subject to payment card association operating rules, certification requirements and rules governing electronic funds transfers, which could change or be reinterpreted to make it difficult or impossible for us to comply.If we fail to comply with these rules or requirements, we may be subject to fines and higher transaction fees and lose our ability to accept credit and debit card payments from our customers or facilitate other types of online payments, and our business and operating results could be adversely affected. We are also subject to a number of other laws and regulations relating to money laundering, international money transfers, privacy and information security and electronic fund transfers.If we were found to be in violation of applicable laws or regulations, we could be subject to civil and criminal penalties or forced to cease our payments services business. Our promotion and marketing of our websites may not result in generation of significant revenue which may cause our business to fail. We believe that successful marketing, development and promotion of our websites are crucial to our success in attracting business.If our marketing and promotion is not successful in developing strong public recognition of our websites, then we may not be able to earn significant revenues and our business may fail. Unauthorized disclosure of sensitive or confidential client and customer data, whether through breach of our computer systems or otherwise, could expose us to protracted and costly litigation and cause us to lose clients which may result in our going out of business and for you to lose your investment. We may be required to collect and store sensitive data in connection with our services, including names, addresses, social security numbers, credit card account numbers, checking and savings account numbers and payment history records, such as account closures and returned checks.If any person, including any of our employees, penetrates our network security or otherwise misappropriates sensitive data, we could be subject to liability for breaching contractual confidentiality provisions and/or privacy laws, which would devastate our business, and may result in the loss of your investment. Our services may become obsolete and unmarketable if we are unable to respond adequately to rapidly changing technology and customer demands. Our services may quickly become obsolete and unmarketable.Our future success will depend on our ability to adapt to technological advances, anticipate customer demands, develop new products and enhance our current products on a timely and cost-effective basis.We may be unsuccessful in responding to technological developments and changing customer needs.In addition, our applications and services offerings may become obsolete due to the adoption of new technologies or standards. We may experience technical or other difficulties that could delay or prevent the development, introduction or marketing of new products or enhanced versions of existing products.Also, we may not be able to adapt new or enhanced services to emerging industry standards, and our new products may not be favorably received by our target market. 5 We are dependent on technology systems and third-party content that are beyond our control. The success of our services depends in part on our clients’ online services as well as the Internet connections of visitors to websites, both of which are outside of our control.As a result, it may be difficult to identify the source of problems if they occur.In the past, we have experienced problems related to connectivity which has resulted in slower than normal response times to Internet user chat requests and messages and interruptions in service.Our services rely both on the Internet and on our connectivity vendors for data transmission.Therefore, even when connectivity problems are not caused by our services, our clients or Internet users may attribute the problem to us.This could diminish our brand and harm our business, divert the attention of our technical personnel from our product development efforts or cause significant client relations problems. In addition, we rely in part on third-party service providers and other third parties for Internet connectivity and network infrastructure hosting, security and maintenance.These providers may experience problems that result in slower than normal response times and/or interruptions in service.If we are unable to continue utilizing the third-party services that support our Web hosting and infrastructure or if our services experience interruptions or delays due to third party providers, our business could be harmed. Our business service also depends on third parties for hardware and software and our consumer services depend on third parties for content, which products and content could contain defects or inaccurate information.Problems arising from our use of such hardware or software or third party content could require us to incur significant costs or divert the attention of our technical or other personnel from our product development efforts or to manage issues related to content.To the extent any such problems require us to replace such hardware or software, we may not be able to do so on acceptable terms, if at all. Our Controls and Procedures may not prevent misstatements. The Company has limited segregation of duties amongst its employees with respect to the Company’s preparation and review of the Company’s financial statements due to the limited number of employees, which is a material weakness in internal controls, and if the Company fails to maintain an effective system of internal controls, it may not be able to accurately report its financial results or prevent fraud. As a result, current and potential stockholders could lose confidence in the Company’s financial reporting which could harm the trading price of the Company’s stock. Management has found it necessary to limit the Company’s administrative staffing in order to conserve cash, until the Company’s level of business activity increases. As a result, there is limited segregation of duties amongst the employees, and the Company and its independent public accounting firm have identified this as a material weakness in the Company’s internal controls. The Company intends to remedy this material weakness by hiring additional employees and reallocating duties, including responsibilities for financial reporting, among the employees as soon as there are sufficient resources available. However, until such time, this material weakness will continue to exist. New tax treatment of companies engaged in internet commerce may adversely affect the commercial use of our services and our financial results. Due to the global nature of the internet, it is possible that various states might attempt to regulate our transmissions or levy sales, income or other taxes relating to our activities. Tax authorities at the international, federal, state and local levels are currently reviewing the appropriate treatment of companies engaged in internet commerce. New or revised international, federal, state or local tax regulations may subject us or our subscribers to additional sales, income and other taxes. We cannot predict the effect of current attempts to impose sales, income or other taxes on commerce over the internet. New or revised taxes and, in particular, sales taxes would likely increase the cost of doing business online and decrease the attractiveness of advertising and selling goods and services over the internet. New taxes could also create significant increases in internal costs necessary to capture data, and collect and remit taxes. Any of these events could have an adverse effect on our business and results of operations. 6 Failure to comply with federal, state and international privacy laws and regulations, or the expansion of current or the enactment of new privacy laws or regulations, could adversely affect our business. A variety of federal, state and international laws and regulations govern the collection, use, retention, sharing and security of consumer data. The existing privacy-related laws and regulations are evolving and subject to potentially differing interpretations. In addition, various federal, state and foreign legislative and regulatory bodies may expand current or enact new laws regarding privacy matters. For example, recently there have been Congressional hearings and increased attention to the capture and use of location-based information relating to users of smartphones and other mobile devices. Several states have adopted legislation that requires businesses to implement and maintain reasonable security procedures and practices to protect sensitive personal information and to provide notice to consumers in the event of a security breach. Any failure, or perceived failure, by us to comply with privacy rules or with any data-related consent orders, Federal Trade Commission requirements or orders or other federal, state or international privacy or consumer protection-related laws, regulations or industry self-regulatory principles could result in claims, proceedings or actions against us by governmental entities or others or other liabilities, which could adversely affect our business. In addition, a failure or perceived failure to comply with industry standards or with our own privacy policies and practices could result in a loss of subscribers or merchants and adversely affect our business. Federal, state and international governmental authorities continue to evaluate the privacy implications inherent in the use of third-party web "cookies" for behavioral advertising. The regulation of these cookies and other current online advertising practices could adversely affect our business. Government regulation of the internet and e-commerce is evolving, and unfavorable changes or failure by us to comply with these regulations could substantially harm our business and results of operations. We are subject to general business regulations and laws as well as regulations and laws specifically governing the internet and e-commerce. Existing and future regulations and laws could impede the growth of the internet or other online services. These regulations and laws may involve taxation, tariffs, subscriber privacy, anti-spam, data protection, content, copyrights, distribution, electronic contracts and other communications, consumer protection, the provision of online payment services and the characteristics and quality of services. It is not clear how existing laws governing issues such as property ownership, sales and other taxes, libel and personal privacy apply to the internet as the vast majority of these laws were adopted prior to the advent of the internet and do not contemplate or address the unique issues raised by the internet or e-commerce. In addition, it is possible that governments of one or more countries may seek to censor content available on our websites and applications or may even attempt to completely block access to our websites. Adverse legal or regulatory developments could substantially harm our business. In particular, in the event that we are restricted, in whole or in part, from operating in one or more countries, our ability to retain or increase our subscriber base may be adversely affected and we may not be able to maintain or grow our revenue as anticipated. Risks Related to Our RespondQ Business If we are not competitive in the market for online sales, marketing and customer service solutions, or online consumer services our business could be harmed. The market for online sales, marketing and customer service technology is intensely competitive and characterized by aggressive marketing, evolving industry standards, rapid technology developments and frequent new product introductions. Established or new entities may enter the market in the near future, including those that provide solutions for real-time interaction online, or online consumer services related to real-time advice. 7 We compete directly with companies focused on technology that facilitates real-time sales, conversion of online shoppers to buyers, email management, searchable knowledgebase applications, and customer service interaction.These markets remain fairly saturated with small companies that compete on price and features. We face significant competition from online interaction solution providers, including software-as-a-service (SaaS) providers such as LivePerson, Art Technology Group (purchased by Oracle on January 5, 2011), Instant Service, RightNow Technologies (purchased by Oracle on October 24, 2011), TouchCommerce, Talisma and LiveChat.We face potential competition from Web analytics and online marketing service providers, such as Omniture.The most significant barriers to entry in this market are knowledge of: · Online consumer purchasing habits; · Methodologies to efficiently engage customers and consumers; · Metrics proving return on investment; and · Technology innovation opportunities. Furthermore, many of our competitors offer a broader range of customer relationship management products and services than we currently offer.We may be disadvantaged and our business may be harmed if companies doing business online choose real-time sales, marketing and customer service solutions from such providers. We also face potential competition from larger enterprise software companies such as Oracle and SAP.In addition, established technology companies such as Microsoft, Yahoo and Google may leverage their existing relationships and capabilities to offer real-time sales, marketing and customer service applications or consumer services similar to our consumer offerings. Finally, we compete with clients and potential clients that choose to provide a real-time sales, marketing and customer service solution in-house as well as, to a lesser extent, traditional offline customer service solutions, such as telephone call centers. We believe that competition will increase as our current competitors increase the sophistication of their offerings and as new participants enter the market.As compared to our company, some of our larger current and potential competitors have: · Greater brand recognition; · More diversified lines of products and services; and · Significantly greater financial, marketing and research and development resources. Additionally, some competitors may enter into strategic or commercial relationships with larger, more established and better-financed companies.These competitors may be able to: · Undertake to make more extensive marketing campaigns; · Adopt more aggressive pricing policies and · Make more attractive offers to business or individuals to induce them to use their products or services. Any change in the general market acceptance of the real-time sales, marketing and customer service solution business model or in online, real-time consumer advice services may harm our competitive position.Such changes may allow our competitors additional time to improve their service or product offerings, and would also provide time for new competitors to develop real-time sales, marketing, customer service and Web analytics applications or competitive consumer service offerings and solicit prospective clients within our target markets.Increased competition could result in pricing pressures, reduced operating margins and loss of market share. 8 We may be liable if third parties misappropriate personal information belonging to our clients’ Internet users. We maintain dialogue transcripts of the text-based chats and email interactions between our clients and internet users and store on our server’s information supplied voluntarily by these Internet users in surveys.We provide this information to our clients to allow them to perform internet user analyses and monitor the effectiveness of our services. Some of the information we collect may include personal information, such as contact and demographic information. If third parties were able to penetrate our network security or otherwise misappropriate personal information relating to our clients’ Internet users or the text of customer service inquiries, we could be subject to liability. We could be subject to negligence claims or claims for misuse of personal information. These claims could result in litigation, which could have a material adverse effect on our business, results of operations and financial condition. We may incur significant costs to protect against the threat of security breaches or to alleviate problems caused by such breaches. The need to physically secure and securely transmit confidential information online has been a significant barrier to electronic commerce and online communications.Any well-publicized compromise of security could deter people from using online services such as the ones we offer, or from using them to conduct transactions, which involve transmitting confidential information.Because our success depends on the general acceptance of our services and electronic commerce, we may incur significant costs to protect against the threat of security breaches or to alleviate problems caused by these breaches. Our products and services may infringe upon intellectual property rights of third parties and any infringement could require us to incur substantial costs and may distract our management. We are subject to the risk of claims alleging infringement of third-party proprietary rights.Substantial litigation regarding intellectual property rights exists in the software industry.In the ordinary course of our business, our services may be increasingly subject to third-party infringement claims as the number of competitors in our industry segment grows and the functionality of services in different industry segments overlaps.Some of our competitors in the market for real-time sales, marketing and customer service solutions or other third parties may have filed or may intend to file patent applications covering aspects of their technology.Any claims alleging infringement of third-party intellectual property rights could require us to spend significant amounts in litigation (even if the claim is invalid), distract management from other tasks of operating our business, pay substantial damage awards, prevent us from selling our products, delay delivery of the iTrackr services, develop non-infringing software, technology, business processes, systems or other intellectual property (none of which might be successful), or limit our ability to use the intellectual property that is the subject of any of these claims, unless we enter into license agreements with the third parties (which may be costly, unavailable on commercially reasonable terms, or not available at all).Therefore, such claims could have a material adverse effect on our business, results of operations and financial condition. Technological or other defects could disrupt or negatively impact our services, which could harm our business and reputation. We face risks related to the technological capabilities of our services.We expect the number of interactions between our clients’ operators and internet users over our system to increase significantly as we expand our client base.Our network hardware and software may not be able to accommodate this additional volume.Additionally, we must continually upgrade our software to improve the features and functionality of our services in order to be competitive in our markets.If future versions of our software contain undetected errors, our business could be harmed.If third-party content is flawed, our business could be harmed.As a result of major software upgrades at iTrackr, our client sites have, from time to time, experienced slower than normal response times and interruptions in service.If we experience system failures or degraded response times, our reputation and brand could be harmed.We may also experience technical problems in the process of installing and initiating the iTrackr services on new Web hosting services.These problems, if not remedied, could harm our business. 9 Our services also depend on complex software which may contain defects, particularly when we introduce new versions onto our servers.We may not discover software defects that affect our new or current services or enhancements until after they are deployed.It is possible that, despite testing by us, defects may occur in the software. These defects could result in: · Damage to our reputation; · Lost sales; · Delays or loss of market acceptance of our products; and · Unexpected expenses and diversion of resources to remedy errors. Our reputation depends, in part, on factors which are partially or entirely outside of our control. Our services typically appear under the RespondQ brand. The customer service operators and experts who respond to the inquiries of our clients’ Internet users are independent contractors, employees or agents of our clients; they are not our employees As a result, we are not able to control the actions of these operators. In addition, an Internet user may not know that the operator is not a RespondQ employee. If an Internet user were to have a negative experience in a RespondQ-powered real-time dialogue, it is possible that this experience could be attributed to us, which could diminish our brand and harm our business. Finally, we believe the success of our business services is aided by the prominent placement of the chat icon on a client’s website, over which we also have no control. Risks Related to Our iTrackr Direct Deals Platform Our business is highly competitive. Competition presents an ongoing threat to the success of our business. We expect competition in e-commerce generally, and group buying in particular, to continue to increase because there are no significant barriers to entry. A substantial number of group buying sites have emerged around the world. In addition to such competitors, we expect to increasingly compete against other large internet and technology-based businesses, such as Google and Microsoft, each of which has launched initiatives which are directly competitive to our business. We also expect to compete against other internet sites that are focused on specific communities or interests and offer coupons or discount arrangements related to such communities or interests. We also compete with traditional offline coupon and discount services, as well as newspapers, magazines and other traditional media companies who provide coupons and discounts on products and services. We believe that our ability to compete depends upon many factors both within and beyond our control, including the following: · the size and composition of our subscriber base and the number of merchants we feature; · the timing and market acceptance of deals we offer, including the developments and enhancements to those deals offered by us or our competitors; · subscriber and merchant service and support efforts; · selling and marketing efforts; · ease of use, performance, price and reliability of services offered either by us or our competitors; · our ability to cost-effectively manage our operations; and · our reputation and brand strength relative to our competitors. Many of our current and potential competitors have longer operating histories, significantly greater financial, marketing and other resources and larger subscriber bases than we do. These factors may allow our competitors to benefit from their existing customer or subscriber base with lower customer acquisition costs or to respond more quickly than we can to new or emerging technologies and changes in consumer habits. These competitors may engage in more extensive research and development efforts, undertake more far-reaching marketing campaigns and adopt more aggressive pricing policies, which may allow them to build larger subscriber bases or generate revenue from their subscriber bases more effectively than we do. Our competitors may offer deals that are similar to the deals we offer or that achieve greater market acceptance than the deals we offer. This could attract subscribers away from our websites and applications, reduce our market share and adversely impact our revenue. In addition, we may depend on some of our existing or potential competitors, including Google and Microsoft, for banner advertisements and other marketing initiatives to acquire new subscribers. Our ability to utilize their platforms to acquire new subscribers may be adversely affected if they choose to compete more directly with us. 10 If we are unable to maintain favorable terms with our merchants, our revenue may be adversely affected. The success of our business depends in part on our ability to retain and increase the number of merchants who use our service. Currently, when a merchant subscribes with us to offer deals for their products or services, they pay a monthly subscription fee of $14.99 per month. If merchants decide that utilizing our services no longer provides an effective means of attracting new customers or selling their goods and services, they may demand a lower subscription fee. This would adversely affect our revenue. In addition, we expect to face increased competition from other internet and technology-based businesses such as Groupon, LivingSocial, Google and Microsoft, each of which has launched initiatives which are directly competitive to our business. We also have seen that some competitors will accept lower margins, or negative margins, to attract attention and acquire new subscribers. We have a rapidly evolving business model and our new product and service offerings could fail to attract or retain subscribers or generate revenue. We have a rapidly evolving business model and are regularly exploring entry into new market segments and the introduction of new products and features with respect to which we may have limited experience. In addition, our subscribers may not respond favorably to our new products and services. These products and services may present new and significant technology challenges, and we may be subject to claims if subscribers of these offerings experience service disruptions or failures or other quality issues. If products or services we introduce, such as changes to our websites and applications, the introduction of social networking and location-based marketing elements to our websites, or entirely new lines of business that we may pursue, fail to engage subscribers or merchants, we may fail to acquire or retain subscribers or generate sufficient revenue or other value to justify our investment, and our business may be materially and adversely affected. Our ability to retain or increase our subscriber base and revenue will depend heavily on our ability to innovate and to create successful new products and services. If our merchants do not meet the needs and expectations of our subscribers, our business could suffer. Our business depends on our reputation for providing high-quality deals, and our brand and reputation may be harmed by actions taken by merchants that are outside our control. Any shortcomings of one or more of our merchants, particularly with respect to an issue affecting the quality of the deal offered or the products or services sold, may be attributed by our subscribers to us, thus damaging our reputation, brand value and potentially affecting our results of operations. In addition, negative publicity and subscriber sentiment generated as a result of fraudulent or deceptive conduct by our merchants could damage our reputation, reduce our ability to attract new subscribers or retain our current subscribers, and diminish the value of our brand. The implementation of the CARD Act and similar state and foreign laws may harm our business and results of operations. Deals may be considered gift cards, gift certificates, stored value cards or prepaid cards and therefore governed by, among other laws, the CARD Act, and state laws governing gift cards, stored value cards and coupons. Other foreign jurisdictions have similar laws in place, in particular European jurisdictions where the European E-Money Directive regulates the business of electronic money institutions. Many of these laws contain provisions governing the use of gift cards, gift certificates, stored value cards or prepaid cards, including specific disclosure requirements and prohibitions or limitations on the use of expiration dates and the imposition of certain fees. For example, if Deals are subject to the CARD Act and are not included in the exemption for promotional programs, it is possible that the purchase value, which is the amount equal to the price paid for the Deal, or the promotional value, which is the add-on value of the Deal in excess of the price paid, or both, may not expire before the later of (i)five years after the date on which the Deal was issued or the date on which the subscriber last loaded funds on the Deal if the Deal has a reloadable feature; (ii)the Deal 's stated expiration date (if any); or (iii)a later date provided by applicable state law. Several merchants are currently defendants in 16purported class actions that have been filed in federal and state court claiming that online coupons are subject to the CARD Act and various state laws governing gift cards and that the defendants have violated these laws by issuing Deals with expiration dates and other restrictions. In the event that it is determined that Deals are subject to the CARD Act or any similar state or foreign law or regulation, and are not within various exemptions that may be available under the CARDAct or under some of the various state or foreign jurisdictions, our liabilities with respect to unredeemed Deals may be materially higher than the amounts shown in our financial statements and we may be subject to additional fines and penalties. In addition, if federal or state laws require that the face value of Deals have a minimum expiration period beyond the period desired by a merchant for its promotional program, or no expiration period, this may affect the willingness of merchants to issue Deals in jurisdictions where these laws apply. If we are required to materially increase the estimated liability recorded in our financial statements with respect to unredeemed gift cards, our net income could be materially and adversely affected. 11 Risks Related to Our Common Stock There will be a substantial number of shares of iTrackr’s common stock available for sale in the future that may be dilutive to its current stockholders and may cause a decrease in the market price of its common stock. As of December 31, 2011, the Company had 27,843,613 shares of common stock outstanding and 15,000,000 shares of common stock available for future issuance under its 2007 Long-Term Stock Incentive Plan of which 4,585,333 of warrants and options are outstanding. The 19,629,893 shares of common stock outstanding and underlying certain options and warrants registered pursuant to our S-1/A Registration Statement are freely tradable upon the effectiveness of our Registration Statement declared effective on February 10, 2011 by the Securities and Exchange Commission without restriction or further registration under the Securities Act, unless the shares are purchased by “affiliates” as that term is defined in Rule 144 under the Securities Act. Any shares purchased by an affiliate may not be resold except pursuant to an effective registration statement or an applicable exemption from registration, including an exemption under Rule 144 of the Securities Act. These restricted securities may be sold in the public market only if they are registered or if they qualify for an exemption from registration under Rule 144 or Rule 701 under the Securities Act. Future sales or issuances of the Company’s common stock or securities convertible into common stock, the perception such sales or issuances may occur or the availability for sale in the public market of substantial amounts of our common stock could adversely affect the prevailing market price of our common stock and could impair our ability to raise capital through future sales of equity securities at a time and price that we deem appropriate. Our stock price has been highly volatile and may experience extreme price and volume fluctuations in the future, which could reduce the value of your investment and subject us to litigation. Fluctuations in market price and volume are particularly common among securities of Internet and other technology companies. The market price of our common stock has fluctuated significantly in the past and may continue to be highly volatile, with extreme price and volume fluctuations, in response to the following factors, some of which are beyond our control: · variations in our quarterly operating results; · changes in market valuations of publicly-traded companies in general and Internet and other technology companies in particular; · our announcements of significant client contracts, acquisitions and our ability to integrate these acquisitions, strategic partnerships, joint ventures or capital commitments; · our failure to complete significant sales; · additions or departures of key personnel; · future sales of our common stock; and · changes in financial estimates by securities analysts In the past, companies that have experienced volatility in the market price of their stock have been the subject of securities class action litigation. We may in the future be the target of similar litigation, which could result in substantial costs and distract management from other important aspects of operating our business. Our common stock is considered “a penny stock” and may be difficult to sell. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions.Presently, our common stock is considered a “penny stock” according to SEC rules.This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities.These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors to sell their shares.In addition, when and if our common stock trades on the OTC Bulletin Board, investors may find it difficult to obtain accurate quotations for our common stock and may experience a lack of buyers to purchase such stock or a lack of market makers to support the stock price. 12 One stockholder owns a majority of our common stock and may act, or prevent certain types of corporate actions, to the detriment of other stockholders. John Rizzo owns 5,250,000 common shares, holds options to acquire 2,000,000 options at an average exercise price of $0.325 per share until July1, 2017, has accrued salary and health insurance of $898,680 and $225,045 in related party debt owed to him by iTrackr Systems, Inc. as of December 31, 2011.Accordingly, Mr.Rizzo beneficially owns approximately 30.8% of our issued and outstanding common stock.Accordingly, Mr.Rizzo may exercise significant influence over all matters requiring stockholder approval, including the election of a majority of the directors and the determination of significant corporate actions.This concentration could also have the effect of delaying or preventing a change in control that could otherwise be beneficial to our stockholders. If we issue additional shares of common stock in the future this may result in dilution to our existing stockholders. On October26, 2009, we simultaneously completed a 4-1 reverse split of our common stock and amended our articles of incorporation to authorize the issuance of 110,000,000 shares of stock consisting of 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.Our board of directors has the authority to issue additional shares of common stock up to the authorized capital stated in the articles of incorporation.Our board of directors may choose to issue some or all of such shares to provide additional financing in the future.The issuance of any such shares may result in a reduction of the book value or market price of the outstanding shares of our common stock.It will also cause a reduction in the proportionate ownership and voting power of all other stockholders. If securities analysts do not publish research or reports about iTrackr’s business or if they downgrade its stock, the price of its stock could decline. The research and reports that industry or financial analysts publish about iTrackr or its business will likely have an effect on the trading price of its common stock.If an industry analyst decides not to cover the Company, or if an industry analyst decides to cease covering the Company at some point in the future, the Company could lose visibility in the market, which in turn could cause its stock price to decline.If an industry analyst downgrades iTrackr’s stock, its stock price would likely decline rapidly in response. The concentration of iTrackr’s capital stock ownership with insiders will likely limit your ability to influence corporate matters. iTrackr’s insiders, (its executive officers, directors, current five percent or greater stockholders and affiliated entities) together beneficially own approximately 44.2% of our outstanding common stock. As a result, these stockholders, acting together, will have significant influence over all matters that require approval by the Company’s stockholders, including the election of directors and approval of significant corporate transactions.Corporate action might be taken even if other stockholders, including those who purchased shares in this offering, oppose them.This concentration of ownership might also have the effect of delaying or preventing a change of control that other stockholders may view as beneficial. The Company does not expect to pay any cash dividends for the foreseeable future. The Company does not anticipate that it will pay any cash dividends to holders of its common stock in the foreseeable future.Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment.Investors seeking cash dividends in the foreseeable future should not purchase the Company’s common stock. 13 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS This Form S-1 contains forward-looking statements relating to future events and the future performance of the Company, including, without limitation, statements regarding the Company’s expectations, beliefs, intentions or future strategies that are signified by the words “expects,” “anticipates,” “intents,” “believes,” or similar language. You should read statements that contain these words carefully because they: · Discuss future expectations; · Contain information which could impact future results of operations or financial condition; or · State other “forward-looking” information. We believe it is important to communicate our expectations to the iTrackr stockholders. However, there may be events in the future that we are not able to accurately predict or over which we have no control and which could cause our actual results to differ materially from the information contained in the forward-looking statements contained in this document. The risk factors and cautionary language discussed in this Registration Statement and in our Annual Report on Form 10-K provide examples of risks, uncertainties and events that may cause actual results to differ materially from the expectations described by iTrackr in its forward-looking statements, including among other things: (1.)Our inability to generate sufficient net revenue in the future; (2.)Our inability to fund our operations and capital expenditures; (3.)The loss of key personnel; (4.)Our inability to effectively manage our growth; (5.)Our inability to generate sufficient cash flows to meet our debt service obligations; (6.)Competitive conditions in the chat and online support industry; (7.)Extensive government regulation; (8.)Changing economic conditions; and (9.)Our failure to attract and retain qualified personnel. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document. All forward-looking statements included herein attributable to iTrackr or any person acting on iTrackr’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable laws and regulations, iTrackr undertakes no obligations to update these forward-looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. You should be aware that the occurrence of the events described in the “Risk Factors” section and elsewhere in this Registration Statement could have a material adverse effect on iTrackr. 14 MARKET AND INDUSTRY DATA This prospectus includes market and industry data and forecasts that we have developed from independent consultant reports, publicly available information, various industry publications, other published industry sources and our internal data and estimates. Independent consultant reports, industry publications and other published industry sources generally indicate that the information contained therein was obtained from sources believed to be reliable. Our internal data and estimates are based upon information obtained from our investors, trade and business organizations and other contacts in the markets in which we operate and our management’s understanding of industry conditions. Although we believe that such information is reliable, we have not had this information verified by any independent sources. USE OF PROCEEDS The Company will not receive any proceeds from the sale or other disposition of the shares of common stock covered by this prospectus. The maximum proceeds the Company could receive upon the exercise of all the currently outstanding warrants and options with respect to which the underlying shares of common stock that have been registered on this Registration Statement is$196,250.00, which the Company anticipates using as general working capital. Determination of Offering Price The Offering price and other terms and conditions relative to our shares have been arbitrarily determined by iTrackr. The Offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition, or any other established criteria of value.In addition, no investment banker, appraiser, or other independent third party has been consulted concerning the Offering price for the shares or the fairness of the Offering price used for the shares. Among the factors considered in determining the Offering price were: · Our lack of operating history · The viability of our technologies · The most recent round of financing Recent Market Information Our common stock began trading on the Over the Counter Markets Group, Inc. QB tier (the “OTCQB”) under the symbol “IRYS” on April 14, 2011. The following table sets forth the high and low bid quotations of the Company’s common stock for each quarter during the past fiscal year as reported by the OTCQB. The below quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions: Year Ended December 31, 2012 High Low First Quarter $ $ Year Ended December 31, 2011 High Low First Quarter n/a n/a Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ 15 DIVIDEND POLICY The Company has never declared or paid cash dividends on our common stock. The Company currently expects to retain all future earnings for use in the operation and expansion of our business and does not anticipate paying cash dividends in the foreseeable future. The declaration and payment of any dividends in the future will be determined by our board of directors, in its discretion, and will depend on a number of factors, including our earnings, capital requirements and overall financial condition. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the results of operations and financial condition of the Company on a consolidated basis for the years ended December 31, 2011 and 2010 should be read in conjunction with iTrackr’s consolidated financial statements, and the notes to those consolidated financial statements that are included elsewhere in this Prospectus. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Prospectus. We use words such as “anticipate,” “estimate,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expression to identify forward-looking statements. Overview We are an emerging ecommerce software and services company. In 2006, we began development of an online search application for retailers and consumers and launched www.iTrackr.com, a social networking website designed to enable consumers the ability to search for products and services at brick-and-mortar retail stores on location-based, and inventory-available basis, within their geographic communities. During 2011 and into 2012, iTrackr.com has evolved into a two-way, deal platform that allows local and national merchants and individual consumers to share pertinent purchase preference information with the goal of increasing merchant sales and consumer satisfaction. In 2009, we acquired online customer support software from ChatStat, which enables us to provide retailers with a support and sales tool for agents with the goal of increasing transactional business. In 2011, we acquired RespondQ, LLC. Through our RespondQ chat communications platform, the Company offers a comprehensive suite of real-time, live interaction tools designed to allow our customers the information they need while interacting with potential purchasers, including our proprietary chat application, live web statistics, live visitor engaging, live web analytics and real time support ticketing for both enterprise and single site users. Impact of Inflation General inflation in the economy has driven the operating expenses of many businesses higher, and, accordingly we have experienced increased salaries and higher prices for supplies, goods and services. We continuously seek methods of reducing costs and streamlining operations while maximizing efficiency through improved internal operating procedures and controls. While we are subject to inflation as described above, our management believes that inflation currently does not have a material effect on our operating results. However, inflation may become a factor in the future. 16 Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires us to make judgments, assumptions and estimates that have a significant impact on the results that we report in our consolidated financial statements. Some of our accounting policies require us to make difficult and subjective judgments, often as a result of the need to make estimates regarding matters that are inherently uncertain Note B of the Notes to Consolidated Financial Statements describes the significant accounting policies used in the preparation of the financial statements. Certain of these significant accounting policies require us to make critical accounting estimates, as defined below. A critical accounting estimate is defined as one that is both material to the presentation of our financial statements and requires management to make difficult, subjective or complex judgments that could have a material effect on our financial condition and results of operations. Specifically, critical accounting estimates have the following attributes: · we are required to make assumptions about matters that are highly uncertain at the time of the estimate; and · different estimates we could reasonably have used, or changes in the estimate that are reasonably likely to occur, would have a material effect on our financial condition or results of operations. Estimates and assumptions about future events and their effects cannot be determined with certainty.We base our estimates on historical experience and on various other assumptions believed to be applicable and reasonable under the circumstances.These estimates may change as new events occur, as additional information is obtained and as our operating environment changes.These changes have historically been minor and have been included in the consolidated financial statements as soon as they became known. Based on a critical assessment of our accounting policies and the underlying judgments and uncertainties affecting the application of those policies, management believes that our financial statements are fairly stated in accordance with accounting principles generally accepted in the United States, and present a meaningful presentation of our financial condition and results of operations. Our most critical accounting estimates include: · the valuation of stock-based compensation, which impacts our operating expenses; · the assessment of recoverability of long-lived assets and goodwill, which impacts operating expenses when we record impairments or accelerate depreciation; and · the recognition and measurement of current and deferred income taxes, which impact our provision for taxes. Below, we discuss these policies further, as well as the estimates and judgments involved. 17 Stock-Based Compensation The Company accounts for all compensation related to stock, options and warrants using a fair value based method whereby compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period.We use the Black-Scholes pricing model to calculate the fair value of options and warrants issued to both employees and non-employees. In calculating this fair value, there are certain assumptions that we use consisting of: 1) The expected life of the option.No incentive stock options have been granted to date.In the event the Company issues employee options, we will base our determination of expected life on the guidance in ASC 718-10-55-29 to 34.The Company utilizes the contract term of each non qualified option except in the event that the option is not transferrable in which case we apply the aforementioned guidance in determining the expected term. 2) Risk-free interest rate.We use the treasury bill rate that most closely aligns with the duration of the derivative. 3) Dividend yield.Until a dividend is offered this input will always be zero. 4) Volatility.We use the Dow Jones Internet Composite Index (Ticker: FDN) from inception of the index to the date of grant. 5) Forfeiture rate.To date this rate has been zero. 6) Stock price (see discussion below). The use of a different estimate for any one of these components could have a material impact on the amount of calculated compensation expense. We periodically issue common stock as compensation.Pursuant to ASC 505-50-30-6 issuances are valued using the market price of the stock or value of the services rendered on the date of the related agreement, whichever is more readily determinable.To date, common stock granted and issued for services has been issued free of obligation to the recipient and for no consideration.The shares are valued at the price non-employees are willing to accept as payment in lieu of cash, which, historically, has been the price per share of recent sales of unregistered securities or value of debt converted to common stock. Long-lived Assets Long-lived assets, comprised of equipment, and identifiable intangible assets, are evaluated for impairment whenever events or changes in circumstances indicate that the carrying value may not be recoverable.Factors that may cause an impairment review include significant changes in technology that make current computer-related assets that we use in our operations obsolete or less useful and significant changes in the way we use these assets in our operations.When evaluating long-lived assets for potential impairment, we first compare the carrying value of the asset to the asset’s estimated future cash flows (undiscounted and without interest charges).If the estimated future cash flows are less than the carrying value of the asset, we calculate an impairment loss.The impairment loss calculation compares the carrying value of the asset to the asset’s estimated fair value, which may be based on estimated future cash flows (discounted and with interest charges).We recognize an impairment loss if the amount of the asset’s carrying value exceeds the asset’s estimated fair value.If we recognize an impairment loss, the adjusted carrying amount of the asset becomes its new cost basis.The new cost basis will be depreciated (amortized) over the remaining useful life of that asset.Using the impairment evaluation methodology described herein, there have been no long-lived asset impairment charges for each of the last two years. Our impairment loss calculations contain uncertainties because they require management to make assumptions and to apply judgment to estimate future cash flows and asset fair values, including forecasting useful lives of the assets and selecting the discount rate that reflects the risk inherent in future cash flows. We have not made any material changes in our impairment loss assessment methodology during the past two fiscal years.We do not believe there is a reasonable likelihood that there will be a material change in the estimates or assumptions we use to calculate long-lived asset impairment losses.However, if actual results are not consistent with our estimates and assumptions used in estimating future cash flows and asset fair values, we may be exposed to losses that could be material. 18 Goodwill Goodwill is no longer amortized, but evaluated for impairment annually, or immediately if conditions indicate that impairment could exist.Goodwill represents the excess of the purchase price over the fair value of current financial assets, property and equipment, and separately reportable intangible assets.The tangible assets, intangible assets, and goodwill acquired are then assigned to reporting units. Goodwill is then tested for impairment at least annually for each reporting unit. Step one of the goodwill impairment test involves comparing the fair value of the reporting unit to its carrying value. If the fair value exceeds the carrying value, no further testing is required. If the carrying value exceeds the fair value, a step two test must be performed. Step two includes estimating the fair value of all tangible and intangible assets for the reporting unit.The fair value of goodwill is then estimated by subtracting the fair value of tangible and intangible assets from the fair value of the reporting unit total assets determined in step one.The goodwill impairment is the excess of the recorded goodwill over the estimated fair value of goodwill. We acknowledge the uncertainty surrounding the key assumptions that drive the estimated fair value. Any material negative change in the fundamental outlook of our business, our industry or the capital market environment could cause the reporting unit to fail step one. Accordingly, we will be monitoring events and circumstances each quarter (prior to the annual testing date) to determine whether an additional goodwill impairment test should be performed. Income Taxes Provisions for income taxes are based on taxes payable or refundable for the current period and deferred taxes on temporary differences between the amount of taxable income and pretax financial income and between the tax bases of assets and liabilities and their reported amounts in the financial statements. Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled. When accounting for Uncertainty in Income Taxes, first, the tax position is evaluated to determine the likelihood that it will be sustained upon external examination. If the tax position is deemed “more-likely-than-not” to be sustained, the tax position is then assessed to determine the amount of benefit to recognize in the financial statements.The amount of the benefit that may be recognized is the largest amount that has a greater than 50percent likelihood of being realized upon ultimate settlement.As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company underwent a change of control for income tax purposes on October8, 2003 according to Section381 of the Internal Revenue Code.The Company’s utilization of U.S. Federal net operating losses will be limited in accordance to Section381 rules.As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. 19 RESULTS OF OPERATIONS Results of Operations Year Ended December 31, 2011 Compared With the Year Ended December 31, 2010 Revenues Revenues for the year ended December 31, 2011 were $462,842 compared to revenues of $85,576 for the year ended December 31, 2010.The increase in revenue is primarily due to the purchase of RespondQ, LLC on July 12, 2011. The Company has agreements with various customers. During 2011, four customers accounted for 98.7% (44.3%, 30.9%, 18.0% and 5.5%) of our sales of which RespondQ, LLC accounted for approximately $88,700 or 18.0% of our 2011 sales prior to the Company's purchase of RespondQ, LLC on July 12, 2011. Our sales revenue represents the amounts charged to our customers on a monthly basis pursuant to agreements with those customers. Cost of Revenue During the year ended December 31, 2011, cost of revenue was $212,202 or 45.8% of revenue resulting in a gross margin of 54.2%. Cost of revenue consists of amounts owed to KG Information Systems Private Ltd. ("KG") pursuant to services performed under a Master Services Agreement ("MSA") dated January 1, 2011 between KG and RespondQ. The MSA automatically renews on December 31, 2013 for successive 30 day periods. KG is a Business Process Outsource company ("BPO"). Under the MSA, KG is responsible for supplying the chat agents and tracking certain metrics related to the live chat sessions of our customers. KG sales agents primary goal is to initiate communications with website visitors through chat sessions on our customers websites and facilitate the close of a sale. The amount earned by KG is based on the number of sales of certain products made in a given month and to a lesser extent KG earns fees on a time and materials basis based on agent hours worked in a given month. Operating Expenses Selling, General and Administrative.Our selling, general and administrative ("SG&A") expenses consist of compensation and related expenses for sales, executive, accounting, legal and administrative personnel, as well as office, phone, rent, postage, banking and related overhead. SG&A expenses decreased by $340,897, or 38.2% to $551,118 in 2011 from $892,015 in 2010. This decrease is primarily attributable to a year-over-year net decrease in non-cash stock compensation of approximately $412,000, a decrease in professional fees of approximately $32,000 offset by an increase in personnel expenses of approximately $103,000. Operations.Operations costs consist of costs related to compensation of internal and external network support staff, the cost of supporting our servers and network infrastructure as well as allocated occupancy costs and related overhead. Operations expenses decreased by $21,279, or 22.9% to $71,557 in 2011 from $92,836 in 2010. This decrease is primarily attributable to a decrease in external network staffing which was brought in-house with the purchase of RespondQ, LLC as well as improvements in productivity. Product Development.Our product development expenses consist primarily of compensation and related expenses for internal and external product development personnel and related costs. Product development expenses increased by $122,998, or 152.3% to $203,738 in 2011 from $80,740 in 2010. This increase is primarily attributable to an increase in personnel related costs incurred as a result of our recent efforts to improve the chat software and refocus on iTracker.com which began to be revamped starting in 2011. 20 Depreciation and Amortization.Depreciation and amortization expense was $275,929 and $35,482 in the years ended December 31, 2011 and 2010, respectively as follows: Amortization - Depreciation Amortization relates primarily to acquisition costs recorded as a result of our acquisition of RespondQ, LLC in July 2011. Amortization expense is expected to be approximately $439,000 in the year ended December 31, 2012. Nonoperating Income and (Expense) For the years ended December 31, 2011 and 2010, interest expense totaled $25,901 and $16,313, respectively. Interest expense for fiscal 2011 was $9,588 higher compared to 2010 due to higher average loan balances outstanding during 2011 compared to 2010. Net Loss and Net Loss per Share For the year ended December 30, 2011, our net loss totaled $877,604 compared to a loss of $1,002,638 during 2010. Our basic and diluted net loss per share was $0.038 and $0.050 for the years ended December 31, 2011 and 2010, respectively. Common stock equivalents and outstanding options and warrants were not included in the calculations due to their being anti-dilutive. Liquidity and Capital Resources Our available working capital and capital requirements will depend upon numerous factors, including the sale of live chat services, the timing and cost of expanding into new markets, the cost of developing competitive technologies, the resources that we devote to developing new products and commercializing capabilities, the status of our competitors, our ability to establish collaborative arrangements with other organizations, and our ability to attract and retain key employees. From inception to December 31, 2011, we have incurred an accumulated deficit of $4,972,696. This loss has been incurred through a combination of stock compensation of $1,194,016, professional fees and expenses supporting our plans to develop our business and brand our services as well as continued operating losses. At December 31, 2011, iTrackr Systems had current assets of $257,636, including cash on hand of $130,139 and accounts receivable of $125,376 compared to accounts payable and accrued expenses of $346,304.During the year ended December 31, 2011 and 2010 the Company had revenue of $462,842 and $85,576, respectively, and net losses of $877,604 and $1,002,638, respectively.iTrackr has incurred losses since inception and may not be able to generate sufficient net revenue from its business in the future to achieve or sustain profitability.The Company believes that its cash on hand is insufficient to continue operations for the next twelve months.On July 12, 2011, the Company purchased RespondQ, LLC. With the purchase of RespondQ, the Company anticipates improved financial performance as we expect sales to grow. In the near term, we expect that the cash on hand and accounts receivable totaling $255,515 will be sufficient to cover approximately 4-5 months of operations. Management is working to secure additional sales and debt and equity financing. However, we cannot provide assurance that management will be successful in acquiring such sources of capital in the future. In the event no outside funding is achieved or sales remain flat Mr. Rizzo, our CEO will provide personal funds as needed to fund our operations.During the year ended December 31, 2011 no borrowings from Mr. Rizzo were required. During 2010, Mr. Rizzo loaned the Company $41,500. Mr. Rizzo is an accredited investor and has committed to fund up to and additional $250,000.However, the Company does not expect to need the full commitment if any at all. 21 Net cash used by operating activities was $280,673 for the year ended December 31, 2011 as compared to $258,768 for the year ended December 31, 2010. Net cash provided by investing activities was $6,761 for the year ended December 31, 2011 as compared to $95 for the year ended December 31, 2010. Net cash provided by financing activities was $395,000 for the year ended December 31, 2011 as compared to $264,500 for the year ended December 31, 2010. During the year ended December 31, 2011, iTrackr Systems, Inc.: · Received $315,000 upon the exercise of warrants to purchase 1,400,000 shares of restricted common stock; · Received $80,000 upon the exercise of stock options to purchase 80,000 shares of restricted common stock; · Converted $60,904 of notes payable and accrued interest into 243,616 shares of restricted common stock; · Issued 100,000 shares in exchange for services valued at $43,350; and · Issued 5,000,000 shares in conjunctions with the purchase of RespondQ, LLC. During the year ended December 31, 2010, iTrackr Systems, Inc.: · Received $50,000 in exchange for the issuance of 166,666 shares of restricted common stock; · Received $50,000 upon the exercise of warrants to purchase 166,666 shares of restricted common stock; · Received $50,000 in exchange for a warrant to purchase 1,000,000 shares of common stock; · Converted $42,000 of principle and $466 of accrued interest into 121,332 shares of restricted common stock. ; · Received gross proceeds of $139,500 from promissory notes; · Issued 360,000 shares of restricted common stock valued at $108,000 to settle a legal dispute with Marc Falcone; · Issued 101,000 shares of restricted common stock to settle accounts payable valued at $32,000; and · Issued 350,000 shares of restricted common stock in exchange for services valued at 105,000. Off-Balance Sheet Arrangements We have no material off-balance sheet transactions. Contractual Obligations and Commitments We do not have any special purposes entities, and other than operating leases, which are described below; we do not engage in off-balance sheet financing arrangements. 22 Our contractual obligations at December 31, 2011 are summarized as follows: Less than More than Contractual Obligations Total 1 year 1-3 years 3-5 years 5 years Operating lease obligations (1) $ $ $
